Citation Nr: 0725422	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-20 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1943 to July 
1945.  He received the Purple Heart Medal for wounds received 
during combat in Europe during World War II.  He died in 
November 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 rating determinations of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant has argued that the veteran's fatal pneumonia 
was the result of a large number of people passing through 
his room while hospitalized at a VA facility.  This argument 
can be construed as a claim for dependency indemnity and 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  This claim is referred to the RO for initial 
adjudication.  

In argument presented to the Board in June 2007, the 
appellant's representative raised the issue of entitlement to 
special monthly pension.  This claim is also referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1. The veteran died in November 2002.

2. The cause of death was pneumonia due to or as a 
consequence of chronic obstructive pulmonary disease (COPD).

3. At the time of the veteran's death, service connection was 
in effect for scars as a residual of a gunshot wound to the 
face and neck, rated as 30 percent disabling; anxiety 
reaction, rated as 30 percent disabling; incomplete paralysis 
of the right facial nerve, rated as 20 percent disabling; 
tinnitus rated as 10 percent disabling; and postoperative 
mastoidectomy, right ear with hearing loss, rated as 
noncompensable; for a combined disability evaluation of 70 
percent.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate his death or contribute to 
his death in any manner.

6.  The appellant's income exceeds the applicable statutory 
levels for the annualized periods in which the income was 
received.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2. The appellant's countable income is excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2003 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim 
for service connection for the cause of the veteran's death, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell her to submit all relevant 
evidence in her possession, but it did tell her to submit 
medical evidence in her possession, and to tell VA about 
relevant evidence or send the evidence itself.  She was 
thereby put on notice to submit relevant evidence in her 
possession.  

A September 2004 letter provided VCAA notice regarding the 
pension claim, and provided additional notice regarding the 
claim for service connection for the cause of death.  The 
letter told the appellant to submit all evidence in her 
possession which would support her claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the appellant was not provided with 
notice regarding a disability rating or effective date.

As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death, any question as to the 
appropriate disability rating or effective date to be 
assigned would be rendered moot.  

There was a timing deficiency with the September 2004 letter, 
but the deficiency was not prejudicial because the appellant 
had the opportunity to submit additional evidence and have 
her claim readjudicated after the notice was provided.  She 
responded to the notice by indicating that she had no 
additional evidence to submit.

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.   Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. Jul. 18, 2007).  

In this case, the appellant was not specifically informed of 
the disabilities for which the veteran was service connected; 
however, she demonstrated actual knowledge of these 
conditions by noting that his combined evaluation had been 
approximately 70 percent, by pointing out that the service 
connected disabilities arose from a gunshot wound in service, 
by submitting a service medical record pertaining to the 
wound, and by making arguments with regard to the effects of 
service connected hearing loss and headaches (as a 
manifestation of service connected nerve damage) proximate to 
the time of his death.  The appellant did not demonstrate 
specific knowledge of the fact that the veteran was service 
connected for anxiety reaction, but she made no argument that 
a psychiatric disability played any role in his death.

Because the appellant demonstrated actual knowledge of the 
pertinent conditions for which service connection had been 
established, she was not prejudiced.  George-Harvey v. 
Nicholson, No. 04-1072 (U.S. Vet. App. June 29, 2007).

The appellant made no specific arguments in her application 
for benefits that require additional VCAA notice.  

In Hupp, because the widow never mentioned any disabilities 
for which the veteran was service connected, VA was not 
obligated to tell her specifically what he was service 
connected for.  Such is the case here as the appellant did 
not mention that service connection was in effect for any 
disability in her initial application.  Moreover, as the 
appellant indicated that she had no further evidence to 
submit in a February 2005 statement in support of claim, any 
attempts at further development would be unfruitful. 

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  

Under the VCAA, VA is obliged to obtain an opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Here there is no allegation or evidence that the fatal 
pneumonia or chronic obstructive pulmonary disease were 
incurred in service or are otherwise related to service.  The 
appellant has contended that the service connected 
disabilities affected the veteran over the years, but has not 
contended or submitted any evidence that the service 
connected disabilities contributed to the veteran's death.  
Hence, an opinion is not required.

As such, no further action is necessary to assist the 
claimant with the claim.

Cause of Death

DIC will be paid to the surviving spouse of a veteran if the 
veteran dies of a service connected disability.  38 U.S.C.A. 
§ 1310.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

In terms of a DIC claim based on cause of death, the first 
Caluza requirement, "evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die)". Carbino v. Gober, 
10 Vet.App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

The death certificate shows that the veteran died in November 
2002.  According to the death certificate the immediate cause 
of death was pneumonia due to COPD.  

At the time of the veteran's death, service connection was in 
effect for scars as a residual of a gunshot wound to the face 
and neck, rated as 30 percent disabling; anxiety reaction, 
rated as 30 percent disabling; incomplete paralysis of the 
right facial nerve, rated as 20 percent disabling; tinnitus 
rated as 10 percent disabling; and postoperative 
mastoidectomy, right ear with hearing loss, rated as 
noncompensable, for a combined disability evaluation of 70 
percent.  

The veteran's service medical records do not contain any 
complaints or findings of pneumonia or COPD.  

At the time of an August 1950 VA examination, normal findings 
were reported for the respiratory system.  Negative findings 
for the respiratory system were reported at the time of a 
March 1951 VA examination.  There were also no complaints of 
respiratory problems noted at the time of March 1958 or April 
1960 VA examinations.  

In the November 2002 final discharge summary report, the 
veteran was noted to have been still be smoking and to have 
had severe COPD.  His wife gave the veteran a cigarette at 
times when at home.  His most acute problem was chronic 
oxygen saturation.  He was noted to have been treated for an 
acute exacerbation of his COPD in October 2002.  He developed 
right lower lung pneumonia and expired.  

Analysis

As noted, the first element of service connection, a current 
disability, is satisfied by evidence of the conditions that 
caused the veteran's death.  The record documents that he 
died of pneumonia that was attributed to COPD.

The service medical records are devoid of any complaints of 
pneumonia or COPD, and there is no other evidence of a 
respiratory disease or injury in service. 

There were no complaints or findings of pneumonia or COPD at 
the time of August 1950, March 1951, March 1958, or April 
1960 VA examinations.  The evidence reveals no complaints or 
findings of pneumonia or COPD until many years after service, 
with pneumonia only being noted in the final discharge 
summary.  There has been no contention to the contrary, and 
there has been no contention or evidence that the service 
connected disabilities caused or aggravated the fatal 
pneumonia or COPD.

With regard to the disabilities for which service connection 
was in effect at the time of the veteran's death, none were 
listed as having been a cause or a contributing cause of the 
veteran's death on the death certificate and there is no 
other evidence that they contributed to his death.

A remaining question is whether the service connected 
disabilities contributed to the veteran's death.  The final 
hospital summary contains no evidence of the service 
connected disabilities, and there is no other clinical 
evidence that the service connected disabilities played a 
role in the veteran's death, or were even being treated in 
the years preceding death.  The appellant has reported that 
the veteran was affected by service connected hearing loss 
and headaches, but has not reported that they accelerated 
death or otherwise contributed to the fatal respiratory 
conditions.

The record in this case contains no competent evidence that a 
service-connected disability caused or contributed to cause 
or accelerated death.  The weight of the evidence is thus, 
against the claim and it is denied.

Nonservice-connected Death Pension

In November 2002, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  On 
the claim, the appellant stated that her countable income 
from the Social Security Administration (SSA) was $1066.00 
per month (or $12,792 annually).  

The appellant also reported that she was receiving 
dividend/interest payments of $100 per month and a pension of 
$156.59 per month.  She also noted having had a $10,000 life 
insurance policy.  The appellant further stated that she had 
$16,000 in stocks, bonds, and bank deposits, and $5,000 worth 
of furnishings for a net worth of $21,000.  The appellant 
also reported having paid $7,020 for burial expenses.  

In February 2003, the RO denied entitlement to nonservice-
connected death pension benefits as the appellant's income 
was excessive.  The RO notified the appellant that should her 
circumstances change she should complete and return the 
enclosed VA Form 21-8146 "Medical Expense Report" and VA 
Form 21-058-1"Improved Pension Eligibility Report".

In her April 2003 notice of disagreement, the appellant 
reported that she received annual SSA income of $12,231 and 
an annual pension of $1,879 for a total of $14, 110.  

In a July 2003 statement in support of claim, the appellant 
reported that she received $1,077 monthly from SSA and a 
monthly pension of 156.59 for a monthly total of $1,223.59, 
which comes to a yearly total of $14,683.08

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.23, 3.273 (2006).  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Id.  Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Id.  Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094.  
Id.  Also, though the appellant has not supplied 2006 income 
figures, the Board nevertheless parenthetically notes that 
effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329.  
Id.

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

In her initial application for benefits, the appellant listed 
no dependents.  For each year, subsequent to the date of the 
veteran's death, up to 2006, the appellant's income, for each 
year, clearly exceeded the respective MAPR amount limit.

While the appellant has pointed to the financial difficulty 
of living on her current income, the Board cannot grant a 
payment unless authorized by law. See OPM v. Richmond, 496 
U.S. 414, 416 (1990) (holding that payments of money from 
Federal Treasury are limited to those authorized by statute); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels.

The appellant's income exceeds the statutory limit; she is 
not entitled to VA death pension benefits.  The appellant's 
representative has argued that the Board should consider her 
unreimbursed medical expenses.  The appellant, despite given 
the opportunity to do so, has not reported any unreimbursed 
medical expenses or other changes in income.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


